Citation Nr: 1822711	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1965 to September 1967.  He died in June 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VA Pension Center in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary.  The Veteran's original death certificate received in June 2011 shows that he died from colon cancer with metastasis; renal insufficiency was listed as a condition giving rise to the immediate cause.  An updated death certificate received in December 2011 shows that the Veteran's immediate cause of death was colon cancer that metastasized to his liver with exposure to Agent Orange and renal insufficiency as conditions leading to the cause.  The Veteran's exposure to herbicide agents has been conceded.  See February 2012 rating decision.  However, colon cancer is not a disease presumptively associated with such exposure.  38 C.F.R. § 3.309(e) (2017).  In light of the above, the Board finds that a remand is warranted as a medical opinion is necessary to substantiate this claim.  38 U.S.C.A. § 5103A(a)(1).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion to address:
a. Whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the diagnosed colon cancer had its onset in service or was related to the Veteran's military service, including his exposure to herbicide agents.  The examiner should consider the death certificate received in December 2011 showing exposure to Agent Orange as a condition leading to the cause of death; and   
b. Whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's hypertension  had its onset in service or was related to the Veteran's military service, including his exposure to herbicide agents.  Please consider and discuss as necessary both the June and December 2011 death certificates noting hypertension as a significant condition/contributing to death as well as the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 and its findings related to hypertension, i.e., that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.

A complete rationale should be given for all opinions and conclusions expressed.  

2.  After the completion of the instructions of paragraph 1 and any other development deemed necessary, readjudicate the claim.  If the determination of the claim remains unfavorable, furnish the appellant and her representative with a Supplemental Statement of the Case and give her an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




